Dismiss and Opinion Filed March 20, 2014.




                                         S   In The
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                      No. 05-14-00250-CR

                               JEFFREY ADAMS, Appellant
                                          V.
                              THE STATE OF TEXAS, Appellee

                      On Appeal from the 292nd Judicial District Court
                                   Dallas County, Texas
                           Trial Court Cause No. F13-45769-V

                             MEMORANDUM OPINION
                           Before Justices Moseley, Francis, and Lang
                                    Opinion by Justice Lang
       Jeffrey Adam pleaded guilty to failure to register as a sex offender. Pursuant to a plea

agreement, the trial court sentenced appellant to two years’ imprisonment. Appellant waived his

right to appeal as part of the plea agreement. See Blanco v. State, 18 S.W.3d 218, 218–20 (Tex.

Crim. App. 2000). The trial court certified both that the case involves a plea bargain and

appellant does not have the right to appeal and that appellant waived his right to appeal. See

TEX. R. APP. P. 25.2(a), (d); Dears v. State, 154 S.W.3d 610, 614–15 (Tex. Crim. App. 2005).

We dismiss the appeal for want of jurisdiction.

                                                  /Douglas S. Lang/
                                                  DOUGLAS S. LANG
                                                  JUSTICE
Do Not Publish
TEX. R. APP. P. 47
140250F.U05
                                       S
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                      JUDGMENT

JEFFREY ADAMS, Appellant                           On Appeal from the 292nd Judicial District
                                                   Court, Dallas County, Texas
No. 05-14-00250-CR        V.                       Trial Court Cause No. F13-45769-V.
                                                   Opinion delivered by Justice Lang, Justices
THE STATE OF TEXAS, Appellee                       Moseley and Francis participating.

        Based on the Court’s opinion of this date, we DISMISS the appeal for want of
jurisdiction.


Judgment entered this 20th day of March, 2014.




                                                   /Douglas S. Lang/
                                                   DOUGLAS S. LANG
                                                   JUSTICE




140250.op.docx                               –2–